DETAILED ACTION
Applicant’s amendment and arguments filed April 26, 2022 is acknowledged.
Claim 15 is cancelled as previously indicated.
Claims 1-14 and 16 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 16 held to claim a computer program per se since the “non-transitory data recording support” is “readable by a machine comprising a processor” therefore making the claimed non-transitory data recording support software.  Therefore, claim 16 is again rejected as ineligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MIRSKY et al. (hereinafter Mirsky) (U.S. Patent Application Publication # 2019/0058653 A1) in view of FAN et al. (hereinafter Fan) (U.S. Patent Application Publication # 2011/0066875 A1), and further in view of Nakagawa et al. (hereinafter Nakagawa) (U.S. Patent Application Publication # 2006/0227704 A1).
Regarding claims 1, 12, and 16, Mirsky teaches and discloses a device and method for managing a connection of a first network device (network device, 102, figure 1) with at least one second network device (network device, 101B, figure 1) of a data network (network, figure 1), each of said first and second network devices comprising a link aggregation engine (figure 7A) implementing a link aggregation technique (LAG) to select one from among at least a first and a second outbound links (links of the LAG; figure 1) participating in the link aggregation in the first and second network device with (figure 1; LAG; [0037]): 
an outbound link (one of the links of the LAG, figure 1) for connecting first network device to the second network device (network device, 101B, figure 1) (figure 1; [0037]; link between network devices); and at least one other outbound link (another one of the links of the LAG, figure 1) which is capable of reaching a determined aggregation point (network device, 101A, figure 1) in the data network without passing through the second network device (figure 1; [0037]), the method comprising the following steps, implemented in the first network: 
deciding by the aggregation engine of the first network device to send data on the outbound link of said first network device which connects it to the second network device (figure 1; “Negotiate a micro-BFD session over each one of the links of the MC-LAG.  Transmit move over each link…an MPLS packet…”; [0037]; [0050]; teaches determining to send packets along the links connecting the network devices); and transmitting data on the outbound link connecting the first network device to the second network device in the context of the link aggregation implemented in the first network device (figure 1; “Negotiate a micro-BFD session over each one of the links of the MC-LAG.  Transmit move over each link…an MPLS packet…”; [0037]; [0050]; [0053]; teaches detecting whether packets transmitted along the links of the LAG between the network devices are received or failed and transmitting packets along the links of the LAG between the network devices). 
However, Mirsky may not expressly disclose detecting whether data from the second device and/or from another network device are received, via the outbound link of said second network device and/or the other network device, respectively, which connects it to the first network device, in the context of a link aggregation implemented in said second network device and/or the other network device, respectively, on the basis of markers present in said data.
Nonetheless, in the same field of endeavor, Fan teaches and suggests detecting whether data from the second device and/or from another network device (gateway, figure 3) are received, via the outbound link (connections, figure 3) of said second network device and/or the other network device, respectively, which connects it to the first network device ([0022]; [0027]; teaches each gateway can received data from another gateway at any time and can retransmit the data over the WAN interface; figure 3), in the context of a link aggregation implemented in said second network device and/or the other network device, respectively, on the basis of markers (traffic marking) present in said data ([0022]; [0023]; [0028]; [0030]; teaches traffic markings are added to the data and marked for end-to-end transmission thus making it possible to determine that data is received from a second or other gateway).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate traffic markings are added to the data and marked for end-to-end transmission thus making it possible to determine that data is received from a second or other gateway as taught by Fan with the method as disclosed by Mirsky for the purpose of establishing communication between gateways in the network, as suggested by Fan.
However, Mirsky, as modified by Fan, may not expressly disclose closing the outbound link of the second network device and/or the other network device which connects it to the first network device.
Nonetheless, in the same field of endeavor, Nakagawa teaches and suggests closing the outbound link of the second network device and/or the other network device which connects it to the first network device ([0016]; [0029]; [0030]; teaches closing/purging a link to another link connecting a first and second network device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate closing/purging a link to another link connecting a first and second network device as taught by Nakagawa with the method as disclosed by Mirsky, as modified by Fan, for the purpose of efficiently moving communication from one link to another, as suggested by Nakagawa.

Regarding claims 2 and 13, Mirsky, as modified by Fan and Nakagawa, discloses the claimed invention, but may not expressly disclose the determination by the first network device, when any new network device tries to connect to said first network device, of whether data may be received from said new network device in application of a link aggregation implemented in said new network device, on the basis of one or more markers in the data received from said new network device in the context of the procedure for establishing the connection of said new network device to the first network device, or on the basis of one or more markers in the data received from said new network device once said connection has been established. 
Nonetheless, Fan further teaches and suggests the determination by the first network device, when any new network device tries to connect to said first network device, of whether data may be received from said new network device in application of a link aggregation implemented in said new network device, on the basis of one or more markers in the data received from said new network device in the context of the procedure for establishing the connection of said new network device to the first network device, or on the basis of one or more markers in the data received from said new network device once said connection has been established ([0023]; [0030]; [0034]; teaches traffic markings for determining and establishing routing policy to new network gateways/devices). 

Regarding claim 3, Mirsky, as modified by Fan and Nakagawa, discloses the claimed invention, but may not expressly disclose wherein, if the new network device tries to connect to the first network device while said first network device implements link aggregation, and if it is determined that data may be received from said new device in application of a link aggregation implemented in said new network device, then the connection of the new network device to the first network device is denied or it is closed in the case where said connection is already established at the moment where this determination occurs.
Nonetheless, Fan further teaches and suggests wherein, if the new network device tries to connect to the first network device while said first network device implements link aggregation, and if it is determined that data may be received from said new device in application of a link aggregation implemented in said new network device, then the connection of the new network device to the first network device is denied or it is closed in the case where said connection is already established at the moment where this determination occurs (figures 3 and 5; [0022]; [0023]; [0027]; [0028]; [0029]; [0033]; teaches detecting and transmitting data received by the gateway from another gateway that can be retransmitted over the WAN interface toward the access network, wherein the data is marked for transmission). 

Regarding claim 5, Mirsky, as modified by Fan and Nakagawa, further teaches and suggests wherein, the second network device and/or the other network device and/or the new device network using Generic Routing Encapsulation (GRE) tunnels for link aggregation, a marker used is the value 47 in the field "protocol" in the IP header of an IPv4 data packet, or the field "next header" in the final header of an IPv6 data packet, comprised in the data received by the first network device, originating from the second network device or the other network device or the new network device, respectively (figures 1 and 2A-B; [0044]; [0045]; [0046]; teaches detecting and transmitting packets along the links of the LAG between the network devices using the transmission protocol). 

Regarding claim 7, Mirsky, as modified by Fan and Nakagawa, further teaches and suggests wherein a marker used comprises the destination IP address of a data packet comprised in the data received from the second network device or the other network device or the new network device with IP addresses contained in a list of respective IP addresses of a plurality of aggregation points of the data network and which are known to the first network device (figures 1 and 2A-B; [0044]; [0045]; [0053]; teaches detecting and transmitting packets along the links of the LAG between the network devices using the transmission protocol). 

Regarding claim 8, Mirsky, as modified by Fan and Nakagawa, discloses the claimed invention, but may not expressly disclose wherein a marker used comprises a unique identifier, known by the first network device, the second network device and/or the other network device and/or the new network device.
Nonetheless, Fan further teaches and suggests wherein a marker used comprises a unique identifier, known by the first network device, the second network device and/or the other network device and/or the new network device ([0023]; [0030]; [0034]; teaches traffic markings, including IP/MAC addresses, for determining and establishing routing policy to new network gateways/devices). 

Regarding claim 9, Mirsky, as modified by Fan and Nakagawa, discloses the claimed invention, but may not expressly disclose wherein the unique identifier of the second network device or the other network device or the new network device comprises a physical address in the network which is specific to said second network device or to the network device or to the new network device, respectively, and is known to the first network device either in a static manner or because it is communicated to said first network device by a network management protocol, and wherein the test of the identifier comprises the comparison with an interval of physical addresses known to the first network device. 
Nonetheless, Nakagawa further teaches and suggests wherein the unique identifier of the second network device or the other network device or the new network device comprises a physical address in the network which is specific to said second network device or to the network device or to the new network device, respectively, and is known to the first network device either in a static manner or because it is communicated to said first network device by a network management protocol, and wherein the test of the identifier comprises the comparison with an interval of physical addresses known to the first network device ([0035]; [0040]; [0043]; [0044]; teaches using a physical identifier/address of the port related to the connected network element).

Regarding claim 10, Mirsky, as modified by Fan and Nakagawa, further teaches and suggests wherein, the data being received from the second network device or the other network device or the new network device via a Wi-Fi IEEE 802.11 interface of the first network device, a marker used comprises a specific value in the attribute number 26 of a frame of type probe request ([0050]; [0068]; wireless interface). 

Regarding claim 14, Mirsky, as modified by Fan and Nakagawa, further teaches and suggests a residential gateway comprising a device according to claim 12 ([0039]; [0105]; customer equipment). 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MIRSKY et al. (hereinafter Mirsky) (U.S. Patent Application Publication # 2019/0058653 A1) in view of FAN et al. (hereinafter Fan) (U.S. Patent Application Publication # 2011/0066875 A1) and Nakagawa et al. (hereinafter Nakagawa) (U.S. Patent Application Publication # 2006/0227704 A1), and further in view of Patil et al. (hereinafter Patil) (U.S. Patent Application Publication # 2019/0245868 A1).
Regarding claim 4, Mirsky, as modified by Fan and Nakagawa, discloses the claimed invention, but may not expressly disclose wherein, the second network device and/or the other network device and/or the new device network using the Multipath TCP (MPTCP) protocol for link aggregation, a marker used in the presence of the option TCP 30 "multipath TCP" in the data received by the first network device, the second network device or the other network device or the new network device, respectively. 
Nonetheless, in the same field of endeavor, Patil teaches and suggests wherein, the second network device and/or the other network device and/or the new device network using the Multipath TCP (MPTCP) protocol for link aggregation, a marker used in the presence of the option TCP 30 "multipath TCP" in the data received by the first network device, the second network device or the other network device or the new network device, respectively ([0054]-[0056]; multi-path TCP and TCP 30 parameter; figure 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multi-path TCP and TCP 30 parameter as taught by Patil with the method as disclosed by Mirsky, as modified by Fan and Nakagawa, for the purpose of providing network traffic analysis, as suggested by Patil.

Regarding claim 6, Mirsky, as modified by Fan and Nakagawa, discloses the claimed invention, but may not expressly disclose wherein one tests the nature of the interface through which are received, by the first network device, the data received from the second network device and/or the other network device and/or the new network device, for lifting the limitations linked to the fact that MPTCP or GRE, respectively, could have been used in the second network device or in the other network device or in the new network device in a context other than link aggregation.
Nonetheless, Patil further teaches and suggests wherein one tests the nature of the interface through which are received, by the first network device, the data received from the second network device and/or the other network device and/or the new network device, for lifting the limitations linked to the fact that MPTCP or GRE, respectively, could have been used in the second network device or in the other network device or in the new network device in a context other than link aggregation ([0054]-[0056]; multi-path TCP and TCP 30 parameter; figure 4). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MIRSKY et al. (hereinafter Mirsky) (U.S. Patent Application Publication # 2019/0058653 A1) in view of FAN et al. (hereinafter Fan) (U.S. Patent Application Publication # 2011/0066875 A1) and Nakagawa et al. (hereinafter Nakagawa) (U.S. Patent Application Publication # 2006/0227704 A1), and further in view of SAAVEDRA (U.S. Patent Application Publication # 2018/0191638 A1).
Regarding claim 11, Mirsky, as modified by Fan and Nakagawa, discloses the claimed invention, but may not expressly disclose wherein, the first network device playing the role of DHCP server vis-a-vis the second network device and/or vis-a-vis the other network device and/or vis-a-vis the new network device, a marker used is a DHCP option with a predefined value known to the first network device, the second network device and/or the other network device and/or the new network device, which is inserted by the second network device or by the other network device or by the new network device, respectively, in the data received by the first network device from said second network device or said new network device, respectively, when these data are the subject of a link aggregation in said second network device or in said new network device, respectively. 
Nonetheless, in the same field of endeavor, Saavedra teaches and suggests wherein, the first network device playing the role of DHCP server vis-a-vis the second network device and/or vis-a-vis the other network device and/or vis-a-vis the new network device, a marker used is a DHCP option with a predefined value known to the first network device, the second network device and/or the other network device and/or the new network device, which is inserted by the second network device or by the other network device or by the new network device, respectively, in the data received by the first network device from said second network device or said new network device, respectively, when these data are the subject of a link aggregation in said second network device or in said new network device, respectively ([0240]; [0311]; [0313]; teaches transmitting CPE traffic using encapsulation support using DHCP protocol).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting CPE traffic using encapsulation support using DHCP protocol as taught by Saavedra with the method as disclosed by Mirsky, as modified by Fan and Nakagawa, for the purpose of providing lower link connection support.

Response to Arguments
Applicant’s arguments, filed April 26, 2022, with respect to the rejection(s) of claim(s) 1-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Applicant's arguments filed April 26, 2022, with respect to rejection of claim 16 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, claim 16 is still directed to non-statutory subject matter.
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 16 held to claim a computer program per se since the “non-transitory data recording support” is “readable by a machine comprising a processor” therefore making the claimed non-transitory data recording support software.  In other words, if “non-transitory data recording support” is the noun that is “readable by a machine comprising a processor”, that makes it software, again that is readable, not the claimed “a machine comprising a processor”.  Therefore, claim 16 is again rejected as ineligible subject matter under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 25, 2022